Order entered July 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00662-CV

                         IN THE INTEREST OF M.I.M., A CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-56047-2009

                                          ORDER
       We GRANT the June 23, 2014 motion of Rebecca Tillery to withdraw as counsel. We

DIRECT the Clerk of this Court to remove Rebecca Tillery as counsel for appellee Brent

Blackmore. Mr. Blackmore is now appearing before this Court pro se. We further DIRECT the

Clerk of this Court to add the following contact information for Mr. Blackmore:

       801 Ingleside Drive
       Plano, Texas 75075
       brentblackmore@aol.com

                                                     /s/   ADA BROWN
                                                           JUSTICE